                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GREGORY CLEMENTS, El-Clements    :                    CIVIL ACTION
Heirs Family Trust, DDSTTEE      :
      v.                         :
                                 :
DELAWARE COUNTY COURT OF         :
COMMON PLEAS DOMESTIC            :
RELATIONS OFFICE, GEORGE W. HILL :
CORRECTIONAL FACILITY, DELAWARE :
COUNTY SHERIFF’S OFFICE and      :
DELAWARE COUNTY COURTHOUSE       :                    NO. 19-1232

                                          ORDER

       NOW, this 11th day of April, 2019, upon consideration of pro se plaintiff Gregory

Clements’s motion for leave to proceed in forma pauperis (Document No. 1), his

Complaint, and Motion [for protection] (Document No. 3), it is ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED;

       2.     The Complaint is deemed filed;

       3.     Pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), the complaint is DISMISSED

WITHOUT PREJUDICE;

       4.     Plaintiff’s Motion for Protection is DENIED;

       5.     Plaintiff is granted leave to file an amended complaint within thirty (30) days,

and any amended complaint shall: (a) identify all defendants in the caption of the

amended complaint in addition to identifying them in the body of the amended complaint;

(b) state the basis for plaintiff’s claims against each defendant; and (c) specifically name

the person or persons who plaintiff alleges violated his rights;

       6.     Upon the filing of an amended complaint, the Clerk shall not make service

until so ordered by the Court; and,
      7.        If plaintiff fails to comply with this Order, his case will be dismissed for failure

to prosecute.




                                                         /s/TIMOTHY J. SAVAGE




                                                 2
